Citation Nr: 0820725	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-11 313 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure. 

2.  Entitlement to service connection for a psychiatric 
disorder, including as due to herbicide exposure. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a liver disorder. 

5.  Entitlement to service connection for a respiratory 
disorder. 

6.  Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision.  In February 2007, 
the Board remanded for further development.   

The issue of service connection for a chronic skin disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus related to 
service.   

2.  The veteran does not have a psychiatric disorder related 
to service.   

3.  The preponderance of the evidence is against a finding 
that hypertension is related to service. 

4.  The veteran does not have a liver disorder related to 
service.

5.  The preponderance of the evidence is against a finding 
that a respiratory disorder is related to service. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein, including as due to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

2.  A psychiatric disorder was not incurred in or aggravated 
by service, and may not be presumed to have been caused by 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

3.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2007).  

4.  A liver disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).

5.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2002, March 2004, November 
2004, and March 2007, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims. 
 In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Pursuant to the Board's February 
2007 remand, VA attempted to assist the veteran in obtaining 
additional evidence on his behalf.  In its March 2007 
correspondence, VA specifically requested that the veteran 
provide addresses of specific health care providers so that 
it could obtain records on his behalf.  To date, the veteran 
has not done so.  The duty to assist is not a one-way street.  
If the veteran wishes help, he cannot passively wait for it 
in circumstances where he may or should have information that 
is essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the veteran's 
cooperation in providing addresses was required to obtain 
necessary evidence for his claims.  Additionally, the veteran 
requested a travel board hearing and one was scheduled in 
December 2006; however, he failed to report to the hearing.  
Therefore, the Board is satisfied that VA has complied with 
its duty to notify and assist the veteran in the development 
of the facts pertinent to the claims.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A. 
§ 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  The service 
department has confirmed that the veteran served in Vietnam 
from January 1968 to January 1969.  Therefore, he is presumed 
to have been exposed to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, diabetes mellitus, among 
other listed disease shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  38 C.F.R. § 
3.309(e).   

Diabetes Mellitus

The veteran essentially contends that he has diabetes 
mellitus due to herbicide exposure in service.   

If diabetes mellitus becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as discussed 
below.

The veteran does not have a current diagnosis or evidence of 
diabetes mellitus.  In fact, on a Nurse's Guide to 
Interviewing New Patients dated in April 1996 noted that the 
veteran did not have diabetes.  Similarly, an October 1997 
treatment record from A.J. Berlin, M.D. noted that the 
veteran did not have a history of diabetes.   

As there is no current diagnosis of diabetes mellitus, 
service connection is unwarranted. Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  More over, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has diabetes mellitus related to service, including 
due to herbicide exposure) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Psychiatric Disorder

The veteran essentially asserts he has as a nervous disorder, 
including as due to herbicide exposure.  At the outset, the 
Board notes that presumptive service connection for a 
psychiatric disorder due to herbicide exposure is not 
available.  The Secretary of VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586- 57589 (1996).  As a 
psychiatric disorder is not one of the diseases for which 
presumptive service connection may be granted, consideration 
under this regulation is not available.  See 38 C.F.R. § 
3.309(e).

In any case, service connection would nevertheless be 
unwarranted as there is no evidence that the veteran 
currently has a psychiatric disorder.  There were no findings 
of a psychiatric disability in service.  While a July 1998 
letter from R. R. Brinson, M.D. noted the the veteran was 
presently on anti-depressants from the Mental Health Clinic, 
there is no indication in the claims folder of a diagnosis of 
a psychiatric disorder.  As noted above, VA attempted to 
assist the veteran in obtaining additional evidence in 
support of his claim.  

Without evidence of a diagnosis of a psychiatric disorder, 
service connection is not warranted.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Even if there were a current diagnosis of a psychiatric 
disorder, service connection would still not be warranted.  
Service medical records are silent as to any complaints or 
findings related to a psychiatric disorder; the examination 
at service discharge noted a normal psychiatric evaluation.  
Additionally, there is no competent medical evidence which 
links a psychiatric disorder to service. Without evidence of 
a disorder in service or a nexus between current disorder and 
service, service connection would be still be denied.

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a psychiatric disorder related to service, 
including as due to herbicide exposure) because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Hypertension

If hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as 
hypertension did not manifest until many years after 
discharge, as discussed below.

The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101 note 
(1).

Service treatment records are silent for findings of 
hypertension.  The examination at service discharge noted a 
blood pressure reading of 130/82.  

The record shows that the veteran currently has hypertension.  
The first post-service record in the claims folder is an 
October 1997 record from Jackson Hospital and Clinic, Inc. 
which noted a blood pressure reading of 171/94.  

Based on the evidence, the Board finds that service 
connection is not warranted.  While the veteran currently has 
hypertension, there is no competent medical evidence that it 
is related to service.  Service medical records are negative 
for any findings of hypertension and the first indication of 
it was not until 1997, which is 27 years after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  
Furthermore, there is no medical opinion which provides a 
nexus between service and current hypertension.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of hypertension in service or for nearly 
three decades following service.  Thus, while there is 
current evidence of hypertension, there is no true indication 
that a disorder is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of complaints of hypertension in service and the lack 
of diagnosis of the claimed disability until several decades 
post-service, any opinion relating pertinent disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Liver Disorder

The veteran contends that he has a liver disorder related to 
service.  However, there is no indication that the veteran 
currently has a liver disorder.  An October 1997 treatment 
record from Dr. Berlin noted that there was no history of 
liver problems.  Subsequently, in a May 2001 record, Dr. 
Berlin noted upon examination of the veteran that there was a 
little tenderness in the mid-abdomen but there were no masses 
in the abdomen, liver enlargement, or acute findings.    

As there is no diagnosis of a liver disorder, service 
connection is unwarranted. Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Even if there was evidence of a current disorder, service 
connection would nevertheless be unwarranted. There is no 
evidence of a liver disorder in service and the examination 
report at service discharge showed all systems were normal on 
clinical evaluation.  Additionally, there is no competent 
medical evidence which links liver disorder to service. 
Without evidence of a disorder in service or a nexus between 
current disorder and service, service connection would be 
still be denied.

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a liver disorder related to service) because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Respiratory Disorder

The veteran contends that he has a respiratory disorder 
related to service.

Service medical records are silent for any complaints or 
findings of a respiratory disorder.  The examination report 
at service discharge noted a normal lung and chest 
evaluation.  The first and only indication in the record of a 
respiratory disorder was in a February 2004 record from 
Family Medicine Associates which noted a diagnosis of 
bronchitis. 

Based on the evidence, the Board finds that service 
connection is not warranted.  While the veteran was diagnosed 
with bronchitis in February 2004, there is no competent 
medical evidence that bronchitis is related to service.  
There were no complaints in service and indeed no indication 
of a disorder until 2004, which is nearly 34 years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no medical opinion which provides a 
nexus between service and currently diagnosed disorder.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disorder in service or for 
over three decades following service.  Thus, while there is 
current evidence of a respiratory disorder, there is no true 
indication that a disorder is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of complaints of a respiratory disorder 
in service and the lack of diagnosis of the claimed disorder 
until several decades post-service, any opinion relating 
pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, including as due to 
herbicide exposure, is denied. 

Service connection for a psychiatric disorder, including as 
due to herbicide exposure, is denied. 

Service connection for hypertension is denied. 

Service connection for a liver disorder is denied. 

Service connection for a respiratory disorder is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
Service medical records show that the veteran was seen on 
multiple occasions in June 1968 for a heat rash and infected 
heat rash.  A September 1968 record noted that the veteran 
was seen for an infected thumb and medication was prescribed.  
Post-service, the veteran was noted to have dermatitis or a 
hive in a February 2004 Family Medicine Associates record.  
On remand, the veteran should be afforded a skin examination 
to determine whether he has a current skin disability and if 
so, if it is related to service.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a skin 
examination to ascertain the nature and 
etiology of any current skin 
disability, including specifically, an 
assessment as to whether any current 
skin disability is etiologically 
related to the in-service notations of 
a heat rash/infected heat rash/infected 
thumb.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination. 

For any skin disability found, the 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that it is 
causally related to the veteran's 
period of active service, including the 
in-service notations cited herein.  The 
examiner should provide the rationale 
for the opinion provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state. 

2.	Then, readjudicate the claim for 
service connection for a skin 
disability.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


